Citation Nr: 1755709	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  14-01 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).



REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Talamantes, Associate Counsel
INTRODUCTION

The Veteran, of the Vietnam era, served on active duty in the Army from June 1968 to June 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Veteran testified before the undersigned Veterans Law Judge in an August 2017 Travel Board hearing.  A transcript of that hearing has been associated with the file.  

The Board notes that the most recent signed waiver of record is dated August 2017.  Subsequent to that waiver, VA medical records have been added to the file.  However, given the favorable outcome of this case, the Board finds that foregoing the re-adjudication of this claim by the RO is not prejudicial to the Veteran and therefore will proceed with this appeal. 

For purposes of increased clarity and brevity, the Board has articulated its reasons and bases for the order below in its findings of fact and conclusions of law.


FINDINGS OF FACT


1.  During the appeal period, the Veteran was competently diagnosed with posttraumatic stress disorder (PTSD), anxiety disorder, and depressive disorder.
 
2.  The Veteran provided credible testimony about his exposure to combat, as a helicopter gunner and repairman in the Army.  As indicated in his statements, and supported by his personnel records, he was stationed in Vietnam serving with the HHT 8th/1st Air Cav USAAHMC, where he was charged with shooting targets below while in a helicopter.  
3.  As indicated in his DD Form 214, the Veteran's primary specialty was as a helicopter repairmen, and a few of the badges he received was the Vietnam Service Medal, Army Commendation Medal, and Bronze Star Medal.  

4.  There is no question the Veteran was exposed to combat during service.  His competent lay account of his in service exposure to combat is consistent with the circumstances, conditions, and hardships of his service.  Further, he testified to experiencing symptoms consistent with PTSD and depression since service.  

5.  The August 2010 VA examination took place at the Gainesville VA Medical Center and the VA examiner was J.T.T.  She diagnosed the Veteran with alcohol dependence not otherwise specified.  No mental disorder was diagnosed.  The examiner stated a more precise diagnosis could not be rendered, as she claimed there was no objective data to support a more definite diagnosis.  She noted that although the Veteran endorses symptoms that may be suggestive of PTSD, his subjective symptoms are out of proportion with the examination findings and clinical screening.  As support for this conclusion, the examiner described how the Veteran's subjective symptoms were not consistent with the objective examination results, noting that he reported poor concentration, but his attention and concentration were intact during interview.  The examiner noted that he was under current treatment for a mental health disorder.  Upon review of the record, she indicated that there was outpatient treatment for mental disorders from September 2009 to present for PTSD and dysthymia.  Lastly, she noted his reported stressors involving the bombing and killing of small children.  

6.  The March 2012 VA examination took place at the Gainesville VAMC and the VA examiner was J.T.T.  She diagnosed the Veteran with depressive disorder not otherwise specified, alcohol dependence chronic continuous, and polysubstance dependence in reported full, sustained remission.  The examiner opined that the Veteran's symptoms did not meet the diagnostic criteria for PTSD under DSM-IV.  The only PTSD stressor stated in the report involved an event where a solider with whom the Veteran was playing poker with the previous night got killed in a mission. 

7.  The Veteran has provided credible, consistent statements and testimony regarding his concern over the administration of the VA examinations.  He indicated that the VA examiner was combative, did not allow for a through discussion and complained about her office in Gainesville.  He also expressed the challenges in communicating with her.  

8.  VA medical treatment records attribute the Veteran's PTSD and anxiety symptoms to his military service.  In a July 2017 VA psychiatric assessment note, in the section of the report titled "case formulation and response to treatment" the examiner noted that the Veteran "has been experiencing PTSD symptoms since he came back from Vietnam."  This clinician also indicated "Veteran with positive combat experience," and diagnosed with him with PTSD and major depressive disorder.  

9.  An August 2017 Review PTSD Disability Benefits Questionnaire (DBQ) indicates the current diagnoses as PTSD and major depressive disorder.  The examiner indicated that records were reviewed and the Veteran has had mental health treatment continuously since 2008, with his current prescribed medications being Lexapro and temazepam.  

10.  The Board finds that the most probative evidence of record-namely, the post-service treatment records and August 2017 DBQ-show that the Veteran currently has PTSD due to combat stressors in service.  In other words, the multiple PTSD findings made by numerous treating clinicians outweigh the two VA opinions finding no PTSD diagnosis.  The VA examiner initially found no mental disorder, despite the overwhelming evidence to the contrary, and later did not consider or discuss any of the in-service stressors when denying that the Veteran had a PTSD diagnosis related to his combat service.  







CONCLUSION OF LAW

The Veteran was diagnosed with PTSD, engaged in combat, and the record includes competent, credible, and probative evidence that illustrates a connection between his PTSD and in-service combat stressor events.  Service connection for an acquired psychiatric disorder, to include PTSD, is warranted.  38 U.S.C. §§ 1110, 1154(b), 5103, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2017).  


ORDER

Service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) is granted.  




____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


